Appeal from a judgment of the County Court of Montgomery County (Aison, J.), rendered May 6, 1991, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
By failing to seek to withdraw his plea of guilty prior to sentencing or by a postconviction motion to vacate the plea, defendant has failed to preserve the question of its validity for our review. In any event, contrary to his contention, the record clearly establishes that defendant knowingly and voluntarily waived his right to appeal as part of a negotiated plea bargain and that he fully understood the consequences of that waiver.
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Cardona, JJ., concur. Ordered that the judgment is affirmed.